DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed October 28, 2021, claims 1 and 11 have been amended. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed October 28, 2201 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument that Brown does not teach “variable spacing” because Brown does not teach a pattern similar to Figure 4 of the present application is not persuasive because the claims do not require that “variable spacing” is limited to “variable spacing distance” as shown in Figure 4 of the present application. The claims just require “variable spacing” and since the spacing of Brown was either in the x-direction or the y-direction within the calibration build pattern Brown anticipates the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit claim 1 because claim 1 already requires that the measurement artifacts are arranged in a plurality of measurement artifact groups and the measurement artifact groups have a variable spacing within the calibration build pattern.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. Patent Publication No. 2019/0118481).
	In the case of claims 1, 8 and 9, Brown teaches a method for calibrating the beam scan fields for an additive manufacturing process using an apparatus comprising two or more radiant energy beams/scanners used to selectively fuse/consolidate material to form a workpiece (Abstract and Page 1 Paragraphs 0001 and 0012). The method of Brown comprised directing two or more radiant energy beams using individual beam steering mechanisms in the form of a calibrated laser beam and one or more uncalibrated laser beams to form a calibration build pattern in the form of a reference feature/melt pool including at least one measurement artifact/attribute in the form of consolidated material created by each of the two or more energy beams (Pages 2-3 Paragraphs 0014-0017, 0047 and 0052). Brown further teaches that the position of the measurement artifacts/attributes of the melt pools/consolidated material formed by the laser beams was measured and compared to a standard/melt pool formed by the calibrated laser to identify an alignment error and then adjust at least one of the beam steering mechanisms to compensate for the alignment error (Pages 2-3 Paragraphs 0018-0021 and 0053).
	Furthermore, Brown teaches an embodiment wherein the measurement artifacts formed by each energy beam wherein the form of parallel lines grouped in a plurality of measurement artifact groups/patterns which also comprised a control point in the form of a nominal position and that the spacing was variable because the spacing was either in the x-direction of the y-direction (Pages 4-5 Paragraphs 0054-0055 and Figures 3 and 4).
	As for claim 2, Brown teaches that each beam steering mechanism was associated with a scan field/field of view which at least partially overlapped with each other (Page 5 Paragraphs 0058-0061).

	As for claim 4, Brown teaches that the adjustment included minimizing the alignment error in a predetermined location of the calibration build pattern adjusting the alignment of the formed melt pool 203 in a predetermined location/field of view 201 (Page 4 Paragraphs 0052-0053 and Figure 3).
	As for claim 5, Brown teaches that each beam steering mechanism/optics included at least one galvanometer (Page 4 Paragraph 0047).
	As for claim 6, Brown teaches that the laser modules and therefore the steering mechanism are controlled by software stored in memory which are adjusted by the calibration process (Page 4 Paragraph 0050-0051). 
	As for claim 12, Brown teaches determining a position of at least one point lying on each of the measurement artifacts by determining the center of the formed melt pool (Page 4 Paragraphs 0052-0053).
	As for claims 13-17, Brown teaches that the material was a powder contained in a build chamber and that the two or more energy beams were used to selectively fuse/melt the powder in the chamber layer-by-layer to form the workpiece. Brown teaches that the workpieces were formed using the calibrated beams and that the calibration process was repeated before the build (i.e. after a predetermined number of workpieces were build) and/or during the build (i.e. after a predetermined number of layers for the workpiece were built). Brown further teaches that the calibration process was repeated in order to confirm a correction was sufficient by using the 
	As for claims 18 and 19, Brown teaches that the standard comprised an absolute position of a scan field/center of a worksurface in the form of the melt pool center formed by the calibrated beam (Page 4 Paragraphs 0052-0053)
	As for claim 20, Brown teaches an embodiment wherein the standard was a reference pattern comprised of multiple regions/scan fields (Page 5 Paragraph 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
The teachings of Brown as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claims 10 and 11, as was discussed previously in the rejection of claims 8 and 9, Brown taught forming measurement artifact groups having spaced apart measurement artifacts. Brown does not teach that the spacing of the measurement artifacts varied from a center position relative to a boundary position.
	However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal spacing between the measurement artifacts within each group through routine experimentation since the spacing affected the calibration efficient of the process of Brown.
	Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP section 2144.04.IV.A.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712